DETAILED ACTION
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 11/12/2019 and 5/7/2020.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, all limitations of the claims, specifically including but not limited to “a second electrode, disposed on and surrounding the side surface and electrically connected to the second type doped semiconductor layer and directly contacting the second type doped semiconductor layer on a portion of the side surface, wherein the normal vector of the first surface is different from the normal vector of the side surface, a length of a diagonal of the micro light-emitting diode chip is greater than 1 micrometer and is less than or equal to 140 micrometers and a thickness of the micro light-emitting diode chip is great than 1 micrometer and is less than 10 micrometers” of Claim 1 and “a second electrode, disposed on and surrounding the side surface and electrically connected to the second type doped semiconductor layer and directly contacting the second type doped semiconductor layer on a portion of the side surface, wherein the normal vector of the first surface is different from the normal vector of the side surface and a length of a diagonal of the micro light-emitting diode chip is greater than 1 micrometer and is less than or equal to 140 micrometers and a thickness of the micro light-emitting diode chip is great than 1 micrometer and is less than 10 micrometers” of Claim 7.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chiu et al. (US Patent Application Publication No. 2016/0204305) – teaches a similar LED structure of to the claims but does not specifically teach the second electrode details as related to the defined surfaces.
Toyota et al. (US Patent Application Publication No. 2012/0299465) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891